Case 2:08-cr-00758-TC Document 1805 Filed 10/23/20 PageID.13525 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF UTAH


UNITED STATES OF AMERICA,
                Plaintiff,
                                                               CASE NO: 2:08-CR-758
        vs.

DANIEL MAUMAU,                                                 DETENTION ORDER
                       Defendant.


       The defendant is on supervised release and has been accused of violating it. The court held
a detention hearing under Federal Rule of Criminal Procedure 32.1(a)(6) and 18 U.S.C. §
3143(a)(1). The court concludes the defendant must be detained pending the revocation hearing.

        Based on the evidence presented and information of record, the court finds that the
defendant's release would pose an unmanageable risk of flight and an unmanageable risk of harm
to the public. The defendant has simply failed to meet the burden under Federal Rule of Criminal
Procedure 32.1(a)(6) of proving the risks posed to be manageable, by clear and convincing
evidence.

       Specifically, the court finds that the defendant

 ☒    has a criminal record which indicates a propensity to violate the law and court orders;
 ☒    has a criminal record which indicates a propensity to violate court orders;
 ☒    has violated the conditions of release previously imposed by the court;
 ☐    has a propensity to harm or threaten harm to others;
 ☒    is addicted or abuses mood-altering chemicals and is likely to continue such conduct and
      violate the law if released;
 ☒    was not truthful with probation and therefore poses a substantial risk of noncompliance
      with supervision;
 ☐    is not a United States citizen, is subject to an ICE detainer, and faces deportation;
 ☐    is not a United States citizen and could flee the country before trial;
 ☐    has substantial contacts with a foreign country and could flee the country before trial;
 ☐    has limited contacts with the community;
 ☐    lacks a stable residence;
 ☐    has limited employment contacts;
 ☐    has failed to appear for court proceedings in the past;
 ☐    is currently in state custody;
 ☐    committed the alleged crime while on supervision;
 ☐    committed the alleged crime while on bond;
 ☐    has mental health issues which will pose a risk of harm if the defendant is released;
Case 2:08-cr-00758-TC Document 1805 Filed 10/23/20 PageID.13526 Page 2 of 2




  ☐ waived the right to a detention hearing;
and conditions which restrict Defendant’s travel, personal contacts, and possession of drugs,
alcohol, and/or firearms; require reporting, education, employment, or treatment; or monitor
Defendant’s movements or conduct; or any combination of these conditions or others currently
proposed or available (see 18 U.S.C. § 3142(c)), will not sufficiently ameliorate the risks posed
if the defendant is released.

Despite having significant family support and the opportunity for employment, Mr.
Maumau has failed to abide by the conditions of release and has shown no interest in
abiding by the conditions of release, respecting the family support or engaging in the
community by way of employment.

                                   Directions Regarding Detention

        The defendant is committed to the custody of the Attorney General or a designated
representative for confinement in a corrections facility separate, to the extent practicable, from persons
awaiting or serving sentences or held in custody pending appeal. The defendant must be afforded a
reasonable opportunity to consult privately with defense counsel. On order of the United States Court
or on request of an attorney for the Government, the person in charge of the corrections facility must
deliver the defendant to the United States marshal for a court appearance.

Dated October 22, 2020.


                                                         BY THE COURT:



                                                         ________________________________
                                                         Magistrate Judge Cecilia M. Romero
